Case 2:21-cv-01084-KSM Document 1-1 Filed 03/05/21 Page 1 of 15




                                          CCA))
        EXHIBIT
             Case 2:21-cv-01084-KSM Document 1-1 Filed 03/05/21 Page 2 of 15



                                                                                                                    t0r8
                                       FrRST JuDrcrALDrsrRrcr oF Peuxsvt y*U                                       A            t    by the
                                      Counr or Courivrox Pleas oF PHILA                                                               c   ords
                                                                                                       04                             ptu

                                                                                                                           ft

CHRISTOPMR SINCLAIR                                                               CIVIL ACTION- LAW

                      vs                                                                          TERM 2O2I

TI{E CHTIRCH FARM SCHOOL                                                      NO.

                                                                                  JURY TRIAL DEMANDED
                                                                                  (CONSISTING OF 12 MEMBERS)




                                                           NOTICE TO DEFEND



                            NOTICE                                                                     AVISO

   hale been sued io court. If you wish to deleDd xgritrst tbe                Lc hatr dcmrndado a ustcd en la cortc. Si ustcd quierc
     sel forth in the follolring pages, yotr rnll.sl teke actioo within       defendefie de estas demrndls expuestas er hs prgioas
  l-r (20) ds,s rfler lhis complaitrl atrd ootice are sened, by               siguicnt.s, [sted licrc Icirte (20] dirs dc plazo rl parlir dc
e og a sritleh appearance personally or by attorne] and filing                la fecha de la demanda y la notificacion. Hace falta
writing with lbe court yorr d€fedses or objectiotrs to the claims             ,scentar una comparencia escrita o en persona o con un
forth lgaitrst you. You are wamed th.t if you fail to do so the               abogado ] enlregar a la cort€ €n forma cscril, sus
   may proceed without you lnd a iudghent rnay be entered                     defensrs o sus objeciotres I Iri demandrs en contra de su
       you by the court without fir her notice for any money                  persona. Sea svisado qne si usted rlo se deliende, li corte
       iD the cooplaint of foruay other clsi[ or relief requesled             tomara medidas y ptrede cotrtiotrar la demanda etr contra
the   plahdff. You E.y      lose motrey or properil- or other rights          suy! sio previo avfuo o notificaciotr. Adertras. h corte
portatrt to you.                                                              ptrede dccider a favor del de xndrdle y requi€re que
                                                                              ustcd cuBph con todas los prorisiones de est! demaoda.
                                                                              Usted puede perder ditrero o sus propiedrdes            u   olros
                                                                              derechos importrnt€s para usted.

                  palar ro ):ot r ld*yer at once. lfyou do not haye
  shot ld td*e this                                                           Lleve esta.lemaado a uo obogado idrrrediala ente, Si no
       or cannol o.lford on., go to or ,elephorre the olfice sel lorth        rten. obogodo o si no tiene .l dincro sufcienle de pagat ld
   toJirrd otr, *here yoa con ge, legal help.                                 ff^icio. Voyo en pc6ono o llorie pot l.lefono d la oficino
                                                                              cLyo direccion se encaenffo acrilo obojo pora ogetigttot
                                                                              alonde se lrtedc corrsegait asistencio legdl

                                                                                             Asociacion De Liceociedos
                   Philadelphi:r Bar Association                                                    De Filadel{ia
                         Lawyer Referral                                                      Servicio De Referencia E
                      and Infornration Senice                                                    Informseion Leg|l
                        One Reading Ceuter                                                     One Reuding Center
             Philadelphia, Peunsylvania 19107                                             Filadellir, Penusylvania 19107
                          (2rs) 238-6333                                                           (21s) 23r-6333
                         TTY (215) 451-6197                                                    TTY (215) 4sr-6197
                                                                                                                        Case        ID: 2to3oo487
l0-284
       GoLDBERG, GoLDBERG          & MArrNEy        .                AT LAw   .   zl3-zls wusr rurNER sTREET .      WLST CI]F-STF]R. I'A    19382
                                                        ^TToRNEys
          Case 2:21-cv-01084-KSM Document 1-1 Filed 03/05/21 Page 3 of 15




    GOI,DBERG, GOLDBERG & MALONEY
    BY: Charles P. Maloney IV, Esquire                                     At torneys   for   P I a i nt   iff
          Joel W. Goldberg, Esquirc
    Attorney LD. Nos. 307452l313982
    213-215 West Miner Street
    West Chester, PA 19382
    (610) 436-6220




    CHRISTOPHER SINCLAIR                                  IN TIIE COURT OF COMMON PLEAS
    409 Carolina Beach Ave. N., Unit 2
    Carolina Beach, NC 28428                              PHILADELPIIIA COI]NTY, PA

                                                          CIVIL ACTION,LAW
                   vs.
    THE CHURCH FARM SCHOOL
    1001 East Lincoln Highway                             NO,
    Exton, PA 19341
                                                          ruRYTzuALDEMANDED
                                                          (coNSrsTING OF 12 MEMBERS)


                                                  COMPLAINT

            1.     Plaintifl Christopher Sinclair', is an adult individual, residing in Carolina                 Beach, North

    Calolina.

           2.      Defendant, The Church Farm School, is    a   non-profit otganization incorporated and existing

    under the laws of the Commonwealth of Pennsylvania, with a principal place of business at 1001 East

    Lincoln Highway in West Whiteland Township, Chester County, Pennsylvania,

           3.      At all times relevant hereto, The Church Farm School (herein after "CFS")                     has been the

    ownet'and operator ofa non-public independent boarding school for boys in grades 7 through 12, which

i   provides a rrcsidential college prepalatory environment for its students.

I
           4.      At all times relevant hereto, CFS has been a rnember of lhe National Association of
I
    Independent Schools, the National Association ofEpiscopal Schools, and the Middle States Commissions
I
I   on Elementary and Secondary Schools.
I
I


i
j
i
I
                                                                                                           Case   ID:   21o3OO4a7
i
I
          Case 2:21-cv-01084-KSM Document 1-1 Filed 03/05/21 Page 4 of 15




              5.       At all tirnes relevant hereto, CFS regularly conducts business within Philadelphia County,

    Pennsylvania, which includes, but is not limited to, providing educational boarding services to minor

    students who reside in Philadclphia, soliciting contributions    fiom alumni and businesses in Philadelphia,

    taking students on trips to Philadelphia, and marketing its seryices to the parents of youths rcsiding in

    Philadelphia, and therefore, venue is proper in this jurisdiction.

              6.       At all times relevant hereto, the employees, supervisors, agents, and/or representatives of

    CFS were acting under the direction and       con ol ofCFS and were acting within the course and       scope   of

    their employment with CFS.

              7.       Ft'om approximately 1995 through July 2010, CFS employed        Mac    Spera, an adult who

    worked as a teacher and a supervisor or "dorm paltnt" ofa residential building located on CFS's campus,

              8.       During Marc Spera's employment at CFS he resided in an apartment located within             a

    residential "cottage" or building that also housed minor students.

              9.       Plaintiff, Christopher Sinclair, was twelve (12) to fourteen (14) years old when he left his
I

I
I   family,   appr oxim   ately 460 miles away, to board and attend school at CFS for 7rh and      81h   grade from
I
i   approximately September l,2008 through June 30,2010.
I


              10.      Before mahiculating at CFS, then-minor Plaintiffhad an unstable childhood, which led to
!
I
!   him being socially isolated or viewed as a loaner by many of his peers, including other students at CFS
I



    after enrolling there.

              1   1.   When then-minor Plaintiff was a 7th and 8tl' grade student at CFS, Marc Spera exploited

    CFS's institulional weaknesses to sexually abuse and sexually assault him on at least forty (40) different

    occasions in Spera's CFS residence.

              l'2. At all times rclevant hereto, CFS's organizational culture and physical              environment
l


    facilitated Spera's sexual abuse ofthis then-vulnerable 7rr'and 8rl'grade minor plaintiff.



                                                            1


                                                                                                 Case   ID: 2to3oo487
           Case 2:21-cv-01084-KSM Document 1-1 Filed 03/05/21 Page 5 of 15




            13.      At all times relevant hcreto, CFS failed to have sufficient policies and ptocedures in place

    to identify Spem's patterns of inappropriate behaviol towards then-minor Plaintiff or CFS was aware of

    such behavior and failed to identifu strategies to report and plevent the scxual abuse from continuing.

            14.      In   7th grade,   then-minor Plaintiff resided in the Taylol Cottage building, while Marc Spera

    was a CFS dorm parent residing in the Catherwood Cottage building.

            15.      In 8tr'grade, then-minol Plaintiff resided in the Disston Cottage building, while Marc Spera

    was a CFS dorm parent residing in the Woodside Cottage building.

            16,      Despite Speta residing in, and serving as the dorm parent of, a different building than that

    of then-minor Plaintiff, it was commonly known by CFS ernployees and staff members, that Spela spent

    a lot of unsupervised time with then-minor Plaintiff to the extent that the two "might as well have been

    roommates those two years."

             17.      During the aforesaid two years, it was common for then-minor Plaintiff be away fiom his

    residence dorm after curfew, at which time his actual dorm parentsl often called Spera's phone to ensure

    the mirror remained on campus, but then allowed him to remain alone with Spera in his CFS apartment.
I

I


             18.      In addition to the conduct described in the foregoing paragraphs, Marc Spera demonstrated

    the following sexual grooming behavioral patterns or inappropriate conduct that CFS staffand supervisors
I


    knew or should have known           of   including, but not limited to:

                      a.       Spera provided then-minor Plaintiff with fi'ee candy, drinks, snacks from his dorm
                               parent "store," while all other students were required to pay for these items;

                      b.       Spera gifted then-minor Plaintiff a video game console before summer break
                               between 7d and 8rl' grade, so that the two could communicate over the video game
                               headsets over the summeli

                      c        thc unusually significant amount of time that then-minor Plaintiffspent alone, with
                               the door closed, with Spera in his private CFS apa(ment;

i
i
I



I   I Blian Selbin, David Senior', Ryan Dunbar, and Ed Heirbacher

I
                                                                               3

                                                                                                                                          Case     ID:          2|O3OO487
        Gu-DDIR(;, G(n-DRliR(; ct N,l,u,oNl.;\'   .   ;\'t..r'otNrils /\'t'   r,\\\'   2l.t-zls \\'Es   t   \l:Nl.:R st Rri!i'r.   .   \\'Ltr oltis'f   t,:R.   Il\   l9l8z
    lll          Case 2:21-cv-01084-KSM Document 1-1 Filed 03/05/21 Page 6 of 15


    ill
    ll



    lll                    d.                                                                                         late
    ||                             the considelably significant numbel oftimes that then-minor Plaintiflappealed               I

    ll                             or left early Bom classes or school events, which were excused or given a         "frec     I


    II                             pass" afler then-minol Plaint ilf told CFS teachers and staff that he was with Spera;       I




    ll                             the open and obvious vast amount of attention that Spela paid to then-minol
                           ".      ,laintiff outside ofthe plaintilfs 8rh grade technology class taught by Spera; and.
                                                                                                                               I




    ll                                                                                                                         I


    ll                     f       the inflated grades Spera gave to then-minol Plaintiff in his 8d' grade tcchnology          I


    ll                                   when his efforl and product on assignments did not warlant such high grades.          I
                                   "lass
    ll            ,,       Despite thc conduct described in thc foregoing paragraphs, CFS failed to investigate       the      I




    ll "nr*      ol Spera's rclationship wilh then-minor Plainriff, which allowed lhis sexual abuse to    continue.            I



                  ,        While Plaintiffwas twelve (12) to fourlecn (14) years old and in 7tr'and   8rh grade at   CFS,
    ll SUera subjected him to the following abuses and assaults in his the privale CFS apartment:                              I


    ll                                                                                                                         I


    ll                ". regular intimale      massages ol body rubs, which initially began with the then-minor'
                                       being fully clothed, but over time proceeded to the boy being completely
                                                                                                                                   I




    ll                       ::i,$iff
        ilt           t. Spera played potnoglaphic videos on his computer in front ofthen-minor Plaintiffi
                                                                                                                                   I




    ll                                                                                                                             I

        ll                 ..                    "French
                                   Spera would oflen           kiss" then-minor   Plaintiff;                                       I




        ll                 a.      Spera masturbated himself in fiont of then-minor Plainriff on a number              of          I

        ll                         nccasions, including sometimes with olive oil taken flom CFS's kitchen to use       as
\       ll                         ,ubricanr;                                                                                      I


                                                                                                                                   I

i
        ll                          Spera masturbated then-minor Plaintiffapproximalely ten (10) different   occasions;
I
:
:       ill
        ll
                           ".
                           f.      Spera forced then-minor   Plaintiffto mastelbate   Spera on   occasions:
                                                                                                                                   I




                                                                                                                                   I




        ll                 t.      Speta performed oral sex on then-minor Plaintiff approximately forty (40)   different           I

        ll                         occasions, including ordering then-minor Plaintiffto violently thrust his penis    into
                                                                and,
                                                                                                                                       I

                                   apera's mouth on occasion;
        ll                                                                                                                             I


        ll                 n.      Spera captured some ofthese abuses and assaults on a video recording device        and              I


        ll                         "ornputer.
                  ,t       As a result of the alorereferenced abuses and assaults, Plaintiff has suflered      physical
        ll injuries along with                                                                                                         I

                                 severe psychological, mental, and emotional injuries, which he has and   will continue
        ll                                                                                                                             I
;            . tr**   from fol the remainder ofhis life, including, but not limited to, anxiety, clronic post-traumatic
        ll
         ll.r
                                                                                                                                       I




1




!
:
         ll                                                                                           Ca:e ID:   ,,,,r,r,0*,           I
           Case 2:21-cv-01084-KSM Document 1-1 Filed 03/05/21 Page 7 of 15




     stress disotder, depression, intrusive thoughts, self-injurious behavior, suicidal thoughts, humiliation,

     embarrassmettt, self-blame, shame, anguish, fear, insomnia, nightmares, a loss               of self-esteern or self-

     worth, damaged relationships with family and friends, intimacy difficulties, a loss of enjoymenl of life's

     pleasures, and a loss   ofthe ability to pursue happiness in life.

              22.    As a result ofthe aforereferenced injuries, Plaintiffhas required medical and psychological

     trcatment, along with said treatmcnt's associated expenses, in the past, and       will   have to expend substantial

     monies   fol this medical and psychological treatment in the futule.

              23.    Plaintiff is an adult bringing this action in   a   timely manner pursuant to 42 Pa. C.S. g 5533.

                                                       COUNT I
                                                     NEGLIGENCE

              24.    The averments in the foregoing pamgraphs are inoorporated by reference as though set

     forlh fully herein.

              25.    At all times relevant hereto, CFS assumed       a   duty to then-minor Plaintiffas in /oco

     parenlis by putting CFS in the situation ofa lawful parent by, contractualiy and otherwise, assuming the

     obligation incident to the parental relation, which includes the duty to protect the health, wellbeing, and

     safety of then-minor Plaintiff boarding at CFS.
l

I
              26.    CFS breached this duty by failing to exercise rcasonable carc to protect then-minor            Plaintiff
i

     from Spera's sexual abuse and assaults despite knowing of Spera's aforereferenced suspicious                            and
!


!
i
     inappropriate behaviors and the foreseeable danger he posed to the vulnerable then-minor Plaintiff.
I
I



l
              27.    The negligence, gross negligence, and willful, wanton, and reckless conduct of CFS

     consists of:

                     (a)      providing Marc Spera with a position of authority at CFS that he utilized to
i
                              manipulate then-minor Plaintiffand facilitate his sexual abuse and assaults;
i
                     (b)      failing to provide then-minor Plaintiffwith a safe envit.onment fiee of sexual abuse
i
l
t:
                              and assaults by a CFS teacher;

l


'|
                                                             5

                                                                                                       Case   ID:   2   r   03oo4s7
i
        Case 2:21-cv-01084-KSM Document 1-1 Filed 03/05/21 Page 8 of 15




                   (c)      disregarding the iisk that Spera would sexually abuse and assault then-minor
                            Plaintiff;

                   (d)      failing to protect then-minor Plaintiflfrorn the sexual assaults ofSpcra;

                   (e)      failing to implement policies and procedures among CFS staff and cmployees that
                            encouraged the identification and repotting of sexual grooming techniques and
                            potentially inappropliate behaviors, such as those of Spera set forth in thc prcccding
                            paragraphs;

                   (0       failing to investigate Spera when it became known by other teachers, employees,
                            and staff that he was spending an unusually abundant amount of time with then-
                            minor Plaintiff;

                   (g)      failing to intervene in Spera's lelationship with then-minor Plaintiff when it became
                            known by other teachers, employees, and staff that the two were spending an
                            unusually significant amounl of time alone together;

                   (h)      failing to properly institute and/or enfbrce a "no closed door" policy or plocedure
                            when students are unsuperviscd or alone in a dorm parent's CFS apartment;

                   (,       failing to properly screen or hire Spera before placing him as a residential "dorm
i
                            parent" without a proper investigation of his potential to be a sexual pledator;
i


                    c)      lbiling to appreciate the known risk of abuse posed by unmonitored residential
I
                            bedrooms;
I


I
                    (k)     failing to propelly monitor or surveil the exterior of Spera's apartment on CFS's
t
I                           premises;
!
I
                    0)      failing to account for the whereabouts of minor-Plaintiff at CIS during the
:
i
!
                            unusually significant amount of time he was alone in Spera's apartment;

i                  (m)      failing to properly and safely monitor, limit and/or prohibit one-on-one interactions
!
                            between minor students and adult dorm parents;
?




                   (n)      failing to monitor Spera's computer he utilized                                  to show then-minor Plaintiff
I
                            pornographic videos and/or record his abuse;

i
                    (o)     failing to adequately train CFS employees, staff and personnel to be vigilant in
i
!
                            identifoing and observing sexual grooming behaviors;
l

i
                    (p)     failing to appreciate the risk that a CFS student may be sexually assaulted or
:
':'
                            sexually groomed by a CFS teacher ol dorm parent;

I




                                                                       6

                                                                                                                              Case     ID: zlo3oo4q7
      Got,DBDIrG, Got-t)tlERc   & Nt,c,LoNEr' .   ,\'r-ToRNri-is   rr r,l\r .   ?t3-zrs   \\'tisr   NrNErr   srRElir   .   \yr.:9r'cl{ifl utr. lA   r.}iB2
          Case 2:21-cv-01084-KSM Document 1-1 Filed 03/05/21 Page 9 of 15




                   (q)     failing to take reasonable safety and security measurEs to ensule the safety and well-
                           being of then-minor Plaintiff;

                    O      providing Spera with a private CFS apartment without any surveillance; and,

                    (r)    failing to take any other reasonable measure to prevent CFS's teacher and dorm
                           parent fi'om sexually abusing and assaulting then-minor Plaintiff.

           27,      The aclions and inactions of CFS set forth in the preceding paragraphs are grossly

    negligent, reckless, wanton, and suffrciently outrageous such that Plaintiff is entitled to be awarded

    punitive damages.

            28.     As a direct and proximate result of CFS's negligence, gross negligence, and willful,

    wanton, and outrageous conduct, Plaintiff suffered harm and damages set forth above.

            WHEREFORE, Plaintiff, Chlistopher Sinclair; demands judgment in his favor for compensatory

    and punitive damages against Defendant, CFS, for a sum in the excess of Fifty Thousand Dollals

    ($50,000.00) and local arbilration limits, plus allowable taxable costs, interest, delay damages, and such

    other relief as this Honorable Court deems appropriate.

                                        COUNT II
i
                      CHILDHOOD SEXUAL ABUSE AND VICARIOUS LIABILITY
I

I

I

I
            29.     The avelments in the foregoing paragraphs arc incorporated by reference as though set
i



I
    forlh fully herein.
i


I           30.     Marc Spera sexually abused and assaulted then-minor Plaintiff on the premises owned,
i

,
    opelated, controlled and/or maintained by CFS, while Spera was an employee ofCFS, oftcn while he was
:


    actively working on his shift as a dorm patent.
a




            31.     Marc Spera used his status of autlrority and power at CFS to manipulate   a   vulnerable child,
i
    then-minor Plaintiff, into non-consensuaI sexual acts.

l

l
            32.     When Marc Spera sexually abused then-minor Plaintiff, Spera used the authority afforded

    to hinr by CFS to supervise, mentor, and monitor students.
;
l


                                                          7
I
                                                                                               Case ID:2r0300487
     ill
     ilt
                   Case 2:21-cv-01084-KSM Document 1-1 Filed 03/05/21 Page 10 of 15




     ll             ,,       Marc Spera was performing work assigned by, and under the dircction ol control of,                                his      I




     ll                                 *ually assaulled then-mrnor
                         CFS, when he sexually           then-minor              Plaintiff
                                                                                 l'lalntllt.                                                            I

           "rnrtor"r,
     ll                                                                                                                                                 I

                    ,        CFS directed and controlled their employees' contact with minor students residing at                              the
     ll                                                                                                                                                   I




     ll    Uorraing school, including then-minor Plaintiff, through CFS's policies and                          plocedules.
     ltl            35       When Marc Spera spent addi(ional extra-curlicular time with then-minor Plaintiff in                               his
                                                                                                                                                          I




     ll                                                                                                                                                   I




     ll    ,.iuur" apartment, it    was actuated in part under the premise that it served his employer,                         CFS.                      I




     ll             ,,       Malc Spera, used his authority and power, given to him by way of his employment                                  with
     ilt   CnS, to coerce or manipulate this then-minor Plaintifl, into keeping the sexual assaults and abuse                              secret.
                                                                                                                                                            I




     ll                                                                                                                                                     I

                    ,,       CFS knew or should have known that Matc Spera frequently spent time                                            alone,
     ll                                                                                                                                                     I

     ll    uninter'rupted and un-monitored with then-minor Plaintiff                        in   Spem's school-provided and                school-            I




     ll    .ontrorf"a on-campus apartment, where he sexually abused and assauhed then-minor                                   Plaintiff.                      I



                    ,t       CFS is vicariously liable fol the tortious acts of Marc Spera, who was acting within                              the
     ll                                                                                                                                                       I
           course and scope      of his employment, including supervising, mentoling, and/or monitoring then-minol
     ll                                                                                                                                                       I




     ll    a,u,n   ,u*n"n    he committed the actions described             herein.                                                                           I



     ll             ,,       As a result of accepting, condoning, encouraging, enabling, and/or pelmitting                                    CFS
     il'l                Marc Spera to supervise the care and overslght of then-minor Plaintiff, CFS committed
                                                                                                                                                              I




           ".Oar*
     ll neeliBence se and was careless, negligent and rcckless by violating the following laws, statutes, and                                                   I

                   fer
     ll ordinances which were       to protect          in the position of then-minor Plaintiffand which set
                                                                                                                                                                I
                                       designed                    someone
     ll                                                                                                                                                           I

           torttr ttre Outl ofcare lor people in the position ofagents and employees ofCFS,                          including:
     ll                                                          3124.2(a));                                                                                      I

                             O,       Instirurional Sexual Assaulr (18 g
     ll                                                                                                                                                           I

                                 Statutory Sexual Assault I 8 $ 3122.1);
i.
                                                                        (

     ll                      ", Unlawtul Contact with Minor- Sexual Offense (18 6318(aXl));
                             ,",
                                                                                                                                                                  I



     ll                                                                            $                                                                              I



     ll                      a, Involuntary  Devianl Sexual lntercoulse wjth victim under sixteen (16) years old

     ll
                                     g,r8    3   r23   (a)(7));                                                                                                   I




     ll'l
                                                                                                                                                                  I
     lt


     {l                                                  .                                                      srRu.:r   .      C.rse tD: z r o.roo+sz
                                                                                                                                              re.\i.:
                                                                                                                                                                  I

               Cu'.ulura,,. cot.DBrrRU & I\1,\r.o\r.:r                                2r.,.:r5 \!r.s'r'\n-vcR                 \urslcrrr,{nin. 11\
                                                             ^rr'()R\llrs.\'r'r.^\r
      ll                                                                                                                                                          I
          Case 2:21-cv-01084-KSM Document 1-1 Filed 03/05/21 Page 11 of 15




                      (e)       Indecent Assault upon person [ess than sixteen years ofage (18 g 3126 (a)(8));

                      (f)       Endangeling Wellare of Children by person supervising the welfare of a child (18
                                $ a30a (a)(l));

                      (e)       Coruption of Minor'(18           $   6301(aXl));

                      (h)       Violating the principles of Negligcnt Pcrfomrancc of Undertaking to Render
                                Senices (Restatement (Second) ofTorts $323);

                      (i)       Violations under the Child Protective Services Law, 23 Pa.C.S.A. 96301, et seq.;
                                and,


                      0)        any other acts or omissions constituting negligence as may be ascertained through
                                discovery and may be demonstrzted by the evidence at the trial of this case.

             40.      The actions and inactions ofCFS by and ttu'ough its employee, Marc Spera, as set forth in

     the preceding paragraphs are grossly negligent, rtckless, wanton, and sufficiently outrageous such that

     Plaintiff is entitled to be awarded punitive damages.

             41.      As a direct and proximate result of CFS's negligence, gross negligence, and willful,

     wanton, and outrageous conduct, Plaintiff suffered harm and damages set forth above.

i            WHEREFORE, Plaintiff, Chlistopher Sinclair, demands judgment in his favor for compensatory
I



     and punitive damages against Defendant, CFS, for a sum in the excess of Fiffy Thousand Dollals

l    ($50,000.00) and local arbitration limits, plus allowable taxable costs, interest, delay damages, and such
1

1




i    other reliefas this Honorable Court deems appropriate.
i
i
                                                               COUNTIII
i
:
                                                  NDGLIGENT SUPE RVISION

i
             42.      The avetments in the foregoing paragmphs are incorporated by rcference as though set

!
     forth fully helein.
i
t;
             43.      CFS had a duty to ptovide reasonable supervision               ofits minor boalding students, including
l.


t.   then-minor Plaintiff.
i
I


l

i

i
I                                                                      9

                                                                                                                   Case         ID: 21o3oo487
;       Gol-t)Dllll(1. G()-DRUR(]   & \4,u-oNli\ . r\'r'x)RNt,;\'s Ai t-/\\\' 2B-2ts \!t,sl n Nln(slRlitl   .   \Yt:sT   ()   .ts]'tit(.   t)\   t9Jt2
     Case 2:21-cv-01084-KSM Document 1-1 Filed 03/05/21 Page 12 of 15




        44.        CFS breached this duty to then-minor Plaintiff when his dorm parents knew that he violated

curfcw to remain unsupcrvised in Marc Spera's private apal'tment without leporling conduct or

investigating it and allowing it to continue uninterrupted and without incident.

         45.       CFS had a duty to exercise reasonable care to prevent sexual abuse and assaults committed

on CFS's premises by Spera, ifdone outside of the scope of his employment, when CFS knew or should

have known ofthe necessity and ability to contrcl or prevent Spera from perpetrating this abuse.

        46.        CFS breached its duty and failed to exercise reasonable supervision or control over Marc

Spera by:

                   (a)        failing to suweil, monitor, and/or supervise Spera at all times after becoming aware
                              of the significant amount of time he spent with then-minor Plaintiff;

                   (b)        lailing to maintain adequate supervision and inspection of CFS's lesidential
                              buildings;

                   (")        failing to have adequate security patrol the residential buildings at the nighttime
                              when then-minor Plaintiff frequently retumed to his dorm after curfew;

                   (d)        failing to adequately investigate Spera's character and traits before entrusting him
                              to spend time alone with then-minor Plaintiff;

                   (c)        failing to oversee or supervise in any capacity the time then-minor Plaintiff spent
                              in Spera's private CFS apartment;

                   (0         failing to monitor the computers of Spera, which he used to manipulate then-minor
                              Plaintiff and record some ofthese sexual assaults:

                   G)         failing to have or enforce a "no closed door" policy when minor students were in a
                              dorm parent's private CFS apartment;

                   (h)        failing to have or enforce the use of "sign-in/sign-out" logs to assist in supervising
                              CFS students and staff;

                   (i)        failing to educate Ct'S staff about the signs of sexual glooming and channels of
                              communication to leport such potentially inappropr.iate conduct, such as that of
                              Spera to then-minor Plaintiff;

                   (i)        failing to implement policies and procedurcs to ensure staff members, such                                                 as
                              Spera, werc not left unsupervised with minor. students such as Plaintiff;


                                                                           1U

                                                                                                                                      (lase I [): 2l03oo4s7
   Got-Dllt,]t(;, Gu,DIlIill(; L\ i\,lAr.oNri\'   .   ,\r'r'oRNriYs ,\'r' t,r\\\,   .   zrr-zr-r \\,ES-r' \,rNrirr s'r'nlir.:'l                   t^ r9lE2
                                                                                                                                  \\'lis_t'CIlltsl ER.
         Case 2:21-cv-01084-KSM Document 1-1 Filed 03/05/21 Page 13 of 15




                   (k)     failing to have clear, formal rules relating to the disclosure of potentially
                           inappropriate behaviors;

                    0)     failing to communicate clear behavioral expectations on each staff member to
                           report suspicious or potentially inappropriate behavior;

                    (m)    hiring Spera without conducting an adequate background check into his            past
                           conduct or proclivities; and,

                    (n)    failing to take any other reasonable supervisoly measure to prevent CFS's teacher
                           and dom parent fircm sexually abusing and assaulting then-minor Plaintiff.

           47.      CFS's failure to supervise then-minor Plaintiff and/or its employee, Marc Spera, as set

    forth in the preceding paragmphs, is negligent, reckless, wanton, and sufficiently outrageous such that

    Plaintiff is entitled to be awarded punitive damages.

           48.      As a direct and proximate result of CFS's negligence, recklessness, and willful, wanton,

    and outrageous conduct,   Plaintiff suffered harm and damages set forth above.
I
I
            WHEREFORE, Plaintiff, Christopher Sinclair, demands judgment in his favor for compensatory
I
i
I   and punitive damages against Defendant, CFS, for a sum in the excess of Fifty Thousand Dollars
!
i
I
I
    ($50,000.00) and local albitration limits, plus allowable taxable costs, interest, delay damages, and such
)

!

I   other relief as this Honorable Court deems appropriate.
i
I                                                COUNTIV
i                                            PUNITIVE DAMAGES
i
i
l
            49,     The averments in the foregoing paraglaphs are incorpolated by reference as though set

I
I   forth fully herein.
I
I

I
I
            50.     As a result ofCFS's willful, wanton, and reckless indifference to the rights ofits student,
I

I
!   then-minor Plaintiff, an award of punitive damages is wananted to punish CFS for its reckless conduct
t

I

    and to deter CFS and othet child boarding schools fi'om completely ignoring signs of sexual abuse and
i
l
    sexual grooming behaviors of its teacher and dorm parent, while enabling the abuse to continue.


i



l                                                           11

                                                                                             Case   ID:   21O3oo4B7
      Case 2:21-cv-01084-KSM Document 1-1 Filed 03/05/21 Page 14 of 15




       51.     In weighing CFS's conduct against the amount of damages that will deter such future

reckless indifference by CFS, its wealth is relevant to determining the sufficiency of punitive damages,

which includes, but is not limited to, the following factors:

               (a)     Plaintiffenrolled in 7rh grade at CFS in the fall of2008; that year CFS repofied to
                       the Dspartment of Treasury, Intemal Revenue Service, that it owned net assets
                       amounting to $1 14,816,180;

               (b)     on or aboul December 31,2009, Plaintiff was in 8tr'grade and at this time it was
                       commonly known by his dorm parents and other staff and employees that he
                       frequently spent time alone, often after curfew, in Spera's private CFS apattment;
                       CFS reported to the IRS that it owned net assets amounting to $121,866,763;

               (c)     Plaintiffleft CFS after completing 8h grade in June 2010; at the end of2010, CFS
                       reported to the IRS that it owned net assets amounting to $144,970,303;

               (d)     by year end 2018, CFS rrported to the IRS that it owned net assets amounting to
                       $177,224,30J.

        WHEREFORE, Plaintifl Christophel Sinclair, demands judgment in his favor for compensatory

and punitive damages against Defendant, CFS, for a sum in the excess of Fifty Thousand Dollars

($50,000.00) and local arbitration limits, plus allowable taxable costs, interest, delay damages, and such

othet relief as this Honorable Cou$ deems appropriate.




                                                  GOLDBERG, GOLDBERG & MALONEY



                                                   0,1 (
                                                  CHARLES P,                  IV, ESQUIRE
                                                  JOEL W. COLDBERG, ESQUIRE
                                                  Attomeys for Plaintiff Christopher Sinclair




                                                            t2

                                      .                                                                      Case   ID:    21O3OO48
   GoI.DBERG, GoLDBDRG   & MALoNEI'       A'r-roRNEl's AT   l-A\\ . zri-2ls   \!F^sr I\INER srRE   'r .   \yLqr cHEsrER.   p   l9J8z
                   Case 2:21-cv-01084-KSM Document 1-1 Filed 03/05/21 Page 15 of 15
DocuSign Envelope lDr 8808781F-ADD3-4408-86AF-840D16CFF435




                                                             VEzuFICATION


                              I, CHRISTOPHER        SNCLAIR, verify that   the facts set forth in the foregoing Complaint are


             true and correct to the best ofmy knowledge, information and belief.

                              This statement is made subject to the penalties   ofTitle l8   Pa.C.S. $4904 relating to unsworn

             falsifi cation to authorities.




                                                                                         SINCLAIR




                                                                                                              Case   ID:   21o3oo487
